DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 1, 3-7, 9-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over YUAN et al. (US 2017/0338682 A1, hereinafter YUAN) in view of HALKER et al. (US 2015/0278038 A1, hereinafter HALKER).

    PNG
    media_image1.png
    358
    580
    media_image1.png
    Greyscale

As per claims 1, 7 and 18 YUAN discloses a device for controlling wireless charging, comprising: 
a processor (See Fig.7, Item#703, discloses a processor); and 
a memory for storing instructions executable by the processor (See Par.70, discloses that when the measured first charging parameter meets the first preset condition an action is taken, 
acquire a current charging quality of a wireless charging receiver at a current position relative to a wireless charging transmitter, the charging quality comprising coupling signal intensity or charging efficiency (See Par.70, discloses detecting the first charging parameter and comparing it to a first preset condition); 
acquire a first charging quality of the wireless charging receiver at a first preset position relative to the wireless charging transmitter (See Par.31 and 95, discloses calculating the efficiency of the charging as a result of the first charging parameter); 
acquire a second charging quality of the wireless charging receiver at a second preset position relative to the wireless charging transmitter (See Par.95, discloses “prompt message to guide the user to move the device to a position with higher charging efficiency”, also see Par.69, discloses instructing the user to move the device to a second position at which charging efficiency is higher);
 determine relative position information of the wireless charging receiver relative to the wireless charging transmitter, based on the current charging quality at the current position, the first charging quality, and the second charging quality (See Par.69, disclose “guide the user to move the electronic device and thus change the relative position between the electronic device and the wireless charging device from a first relative position to a second relative position. Specifically, the electric power obtained by and converted through the first induction coil when the relative position between the electronic device and the wireless charging device is the first relative position may be smaller than the electric power obtained by and converted through the first induction coil when the relative position between the electronic device and the wireless 
HALKER discloses a wireless charging wherein upon correction of a position of the wireless charging receiver based on the position correction information, charge the wireless charging receiver at the corrected position (See Figs. 7A and 12, disclose that charging does not start until the vehicle is determined to be aligned with the charger).
YUAN and HALKER are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by YUAN with that of HALKER by prohibiting charging when the device and the charger are misaligned for the benefit of preventing power loss due to misalignment.

As per claims 3, 9 and 15, YUAN and HALKER disclose the device according to claims 1, 7 and 13 as discussed above, wherein the position correction information comprises a preset moving direction and a preset movement distance (See YUAN, Fig.4, discloses a moving direction and distance to an optimal charging point “O”), and the processor is further configured to: upon movement of the wireless charging receiver in accordance with the preset moving direction and the preset movement distance, charge the wireless charging receiver at a position 

As per claims 4, 10 and 16, YUAN and HALKER disclose the device according to claims 3, 9 and 15 as discussed above, wherein the preset moving direction comprises a first preset direction, the preset movement distance comprises a first preset distance (See YUAN, Fig.4, discloses a visual indication of the direction and distance to an optimal charging point “O’”), and the processor is further configured to: output a first prompt message, the first prompt message prompting the wireless charging receiver to move by the first preset distance in the first preset direction (See Figs. 4 and 5); upon movement of the wireless charging receiver by the first preset distance in the first preset direction to a third position relative to the wireless charging transmitter, acquire charging quality of the wireless charging receiver at the third position; in a case where the charging quality at the third position is lower than the second charging quality, output a second prompt message, the second prompt message prompting the wireless charging receiver to move by the first preset distance in a second preset direction, the second preset direction being opposite to the first preset direction; and in a case where the charging quality at the third position is higher than the second charging quality, repeat the step of outputting the first prompt message and acquiring the charging quality, until the charging quality of the wireless charging receiver at the position after the movement by the first preset distance in the first preset direction is lower than the charging quality of the wireless charging receiver before the movement, and output the second prompt message (See YUAN, Pars.42-48, disclose that the device continues to detect the charging efficiency at a current location and compares to a preset threshold, when the charging efficiency is below the threshold, the processor determines a 

As per claims 5, 11 and 17, YUAN and HALKER disclose the device according to claims 4, 10 and 16 as discussed above, wherein the processor is further configured to: upon movement of the wireless charging receiver by the first preset distance in the second preset direction, charge the wireless charging receiver at the position after the movement (See HALKER, Figs. 7A and 12, disclose that charging does not start until the vehicle is determined to be aligned with the charger).

As per claims 6, 12 and 18, YUAN and HALKER disclose the device according to claim 4, 10 and 16 as discussed above, wherein the preset moving direction further comprises a third preset direction, the preset movement distance further comprises a second preset distance, the processor is further configured to: upon movement of the wireless charging receiver by the first preset distance in the second preset direction to a fourth position relative to the wireless charging transmitter, acquire charging quality of the wireless charging receiver at the fourth position; output a third prompt message, the third prompt message prompting the wireless charging receiver to move by the second preset distance in the third preset direction; upon movement of the wireless charging receiver by the second preset distance in the third preset direction to a fifth position relative to the wireless charging transmitter, acquire charging quality of the wireless charging receiver at the fifth position; in a case where the charging quality at the fifth position is 

As per claim 19, YUAN and HALKER disclose the method according to claim 1, further comprising displaying, at a first position on a screen, a first pattern indicating the current 

As per claim 20, YUAN and HALKER disclose the method according to claim 1, further comprising displaying an overlapping pattern of the first pattern and the second pattern upon detecting that the wireless charging receiver is moved to the target position (See YUAN, Fig.5 and Par.59. discloses a real time location of the device after it was moved by the user, also Par.58, disclose that when the device is in the optimal positions then points “P” and “O” will overlap).
Claims 2, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over YUAN in view of HALKER and in further view of VIVO COMM TECHNOLOGY (CN 107394908, hereinafter VIVO).
As per claims 2, 8 and 14, YUAN and HALKER disclose the device and method according to claims 1, 7 and 13 as discussed above, wherein a visual representation is shown to the user showing a proper location of movement for the device to provide for higher charging efficiency  However YUAN and HALKER do not disclose wherein the processor is further configured to: determine a target quadrant of the wireless charging receiver in a preset rectangular coordinate system provided at the wireless charging transmitter, based on the current 
VIVO discloses a wireless charging system disclose wherein the processor is further configured to: determine a target quadrant of the wireless charging receiver in a preset rectangular coordinate system provided at the wireless charging transmitter, based on the current charging quality at the current position, the first charging quality and the second charging quality, an intersection of two axes of the preset rectangular coordinate system being a center of a charging coil in the wireless charging transmitter; and determine the relative position information, based on the target quadrant (See Pars.21 and 50, discloses instructing a receive module to receive coordinate information for optimal charging).
YUAN, HALKER and VIVO are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by YUAN and HALKER with that of VIVO by using coordinates for determining the optimal charging position for the benefit of increasing the accuracy of the alignment process.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED H OMAR/            Examiner, Art Unit 2859      

/EDWARD TSO/            Primary Examiner, Art Unit 2859